Citation Nr: 1731109	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO. 11-24 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD), on the basis of substitution. 

2. Entitlement to service connection coronary artery disease (CAD), on the basis of substitution. 

3. Entitlement to an increased rating for thoracolumbar spondylosis, in excess of 20 percent prior to May 19, 2009 and in excess of 40 percent since May 19, 2009, on the basis of substitution. 

4. Entitlement to a total rating based upon individual disabilities, due to service-connected disabilities (TDIU) prior to August 30, 2011, on the basis of substitution. 



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active service from October 1960 to September 1963. He died in October 2015. The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and October 2009 rating decisions of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issues on appeal. After the Veteran's death, the appellant submitted a motion for substitution to continue the appeal to completion. The agency of original jurisdiction (AOJ) has granted the appellant's request for substitution. 8 U.S.C.A. § 5121A (West 2014). 

The issues of entitlement to service connection for PTSD and CAD, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. VA will notify the appellant if further action is required on her part. 


FINDINGS OF FACT

1. Prior to May 19, 2009, the Veteran's thoracolumbar spondylosis was productive of forward flexion greater than 30 degrees but not greater than 60 degrees, or combined range of motion of not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait, or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; forward flexion of 30 degrees or less; or favorable of the entire thoracolumbar spine is not shown. 

2. Since May 19, 2009, the Veteran's thoracolumbar spondylosis was productive of no more than forward flexion of 30 degrees or less, unfavorable ankylosis of the entire thoracolumbar spine was not shown. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for thoracolumbar spondylosis prior to May 19, 2009 have not been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, DC 5237, 5243 (2016). 

2. The criteria for a rating in excess of 40 percent for thoracolumbar spondylosis since May 19, 2009 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, DC 5237, 5243 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the claims, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016). 

The notice requirements of the Veterans Claims Assistance Act of 2000 (VCAA) apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

Neither the Veteran nor his then-representative alleged prejudice with respect to notice, as was required. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). None is found by the Board. The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2009. The letter fully addressed all notice elements. It informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). With that letter, the RO effectively satisfied the notice requirements as to the issue on appeal. Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

VA also has a duty to assist a veteran in the development of the claim. This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and pertinent VA treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). The RO associated the Veteran's service treatment records, private treatment records, and VA treatment records with the claims file. No outstanding evidence has been identified. 

The Veteran was also afforded VA examinations in connection with the claim. The reports of these examinations were associated with the claims file. The VA examination reports were thorough and adequate upon which to base a decision. The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to decide the claims. 

Further, the Veteran was provided an opportunity to set forth his contentions at a RO hearing in September 2010. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103 (c)(2) requires that the RO Decision Review Officer (DRO) or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the DRO identified the issue on appeal. The level of complaints regarding his thoracolumbar spondylosis was also addressed. The DRO sought to identify any pertinent evidence not associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim. See Bryant, 23 Vet. App. at 497. As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2) and the Board can adjudicate the claim based on the current record. 

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to the claims. Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16. 183 (2002). 



Increased Rating-Thoracolumbar Spondylosis

Under the General Rating Formula for Diseases or Injuries of the Spine, a 50 percent evaluation is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine; and a 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the thoracolumbar spine. Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243. 

The Notes to the General Rating Formula state that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, Note (1). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 
38 C.F.R. § 4.71a, Note (2). 

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure." Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28th ed. 1994) at 86). 

The Veteran underwent a VA examination in September 2008. The Veteran had low back pain. He had spondylosis. He never had surgery. He had daily pain but no radiation, no numbness, or weakness. No flares were reported. He did not use a cane, crutch, or brace. There was no bowel or bladder incontinence. He was unable to lift from the floor, unable to drive, had difficulty sitting and standing, and was unable to turn or bend quickly. No physician directed bedrest was reported. He had not worked for 11 years. He was previously a letter carrier for the postal service and was unable to lift mail sacks. Physical examination revealed some flattening and 5 degrees to the left thoracic scoliosis. There was no spasm or tenderness. He had -5 to 15 degrees right lateral bending, 5 to 20 degrees left lateral bending, extension 0 degree to 20 degrees, flexion 0 degree to 45 degrees, right and left rotation of 0 degree to 60 degrees with pain on all ranges of motion. There was negative straight leg raising, bilaterally. There was no atrophy in the lower extremities. There was no Deluca criteria for the above. There was also no pain on range of motion or flare-ups. The lumbar spine had no additional limitations of pain, fatigue, weakness, or lack of endurance following repetitive use. X-ray of the lumbar spine showed degenerative disc disease. The diagnostic impression was lumbar spondylosis. 

The Veteran again underwent a VA examination in September 2009. He began having pain in his lower back in 1965 with no specific injury, gradually worsening over the years. He had pain every day, worsening with activity. He had worsening pain in the back with sitting up straight immediately, with standing immediately, and walking more than 60 feet. He did not use a back brace. He used a cane around the house but no crutch. He used a walker for walking for longer periods of time. He had no surgeries on his back. He denied any bowel or bladder incontinence. He stated that he was limited in his activities of daily living by spending most of his day in a recliner, as that relieved the pain in his back. He admitted to having numbness in his upper thighs for approximately one year that he stated came and went with the pain that came from his legs. This did not limit him in his occupation as at the time of the examination he had not worked for 12 years. He used to work as a postal carrier. He had no flares, was unable to lift more than 5 pounds, unable to lift from the floor, and unable to drive. He had difficulty turning or bending quickly. No physician directed bedrest was noted. 

Physical examination revealed the Veteran walked with a limp using a walker. Examination of the spine showed flattening of his thoracolumbar spine with a 5 degrees left scoliosis. He was tender to palpation of the lumbosacral paraspinous muscles and spine. Range of motion showed flexion of 40 degrees times 3 with pain, extension of 10 degrees times 3 with pain, lateral flexion right and left 5 degrees to 10 degrees times 3 with pain, and lateral rotation to the left and right 40 degrees times 3 with pain. There was positive straight leg raising on the right. There was no atrophy in any of the musculature. Sensation was normal, bilaterally, in the lower extremities. There was no pain on range of motion or flare-ups. There was additional limitations of pain, fatigue, weakness, or lack of endurance following repetitive use. X-ray findings showed unchanged lumbar spine appearance; moderate discogenic disease changes at L5-S1. The diagnostic impression was moderate disc disease at L5-S1. 

The Veteran was seen by B.M., III. MD in November 2009. He was seen on examination for recurrent symptoms in his thoracolumbar region and low back. He had pain off and on for several years. He was noted to have increasing discomfort particularly with sitting and prolonged standing. His pain was described as bandlike across the lower back with mild radiation to the buttock. He denied radicular symptoms. He also had pain in the mid upper back at the thoracolumbar junction which was exacerbated by extension. Physical examination revealed the Veteran to be ambulatory with a mild limp. He walked with a stiffened back and loss of normal lumbar lordosis. Forward flexion was limited to approximately 20 degrees, he had pain on extension greater than 5 degrees, and he had straight leg raising bilaterally with a thin tight hamstring. X-ray studies of the thoracolumbar spine showed diffuse lumbar spondylosis most pronounced at the L5-S1 level with significant loss of the intervertebral height. 

The Veteran testified at a RO hearing in September 2010. He stated he had problems with pain in his back and it was like bands across his back. The pain was described as excruciating with a burning pain. He testified that he also had muscle spasm in his back. He indicated that in the past year, his feet went numb and he could not sit for long periods of time. He was unable to stand for even short periods of time. He had trouble bending forward and his back was very stiff. He asserted that his spine had gotten worse since his last VA examination. 

The Veteran underwent additional VA examination in April 2011. Onset of his low back pain began in the 1960s and progressively worsened over the years. It was of gradual onset. He had no surgery and no injections. The pain in the back occurred constantly. He did not use a brace. He did use a cane, walker, and had a motorized wheelchair on order. He had no incontinence. He was unable to lift more than a coffee cup, unable to walk more than 20 feet with a walker, unable to stand more than 2-3 minutes, but had no functional limitation with sitting. He had flares which occurred multiple times a day. They lasted until he changed positions. He had not been hospitalized or to the emergency room in the year prior to the examination for the lumbar spine. He saw a primary care doctor approximately 3 to 4 times a year for his back. 

Physical examination of the lumbar spine showed curvature and posture to be normal. There was no tenderness to palpation of the spine or the paraspinous process. No spasms were palpated, and no pain was observed in his back on straight leg extensions, bilaterally. Range of motion of the lumbar spine showed he had right and left lateral flexion to 20 degrees times 3, with pain at 10-20 degrees, extension to 20 degrees times 3, with pain at 10-20 degrees, forward flexion to 30 degrees, times 3, with pain 20-30 degrees, and right and left lateral rotation to 30 degrees, times 3, with pain at 20-30 degrees. The diagnostic impression was moderate discogenic disease changes at L5-S1.  

After a review of the medical evidence of record, the Board acknowledges that prior to May 19, 2009, the Veteran had constant pain in the lumbar spine. He was seen in an outpatient treatment clinic, and underwent VA examinations. Although he complained constantly and consistently of back pain, his range of motion showed forward flexion of no less than 40 degrees. He did not show functional loss, nor did pain, weakness, fatigability, or incoordination limit functional ability with repeated use over time. There was no evidence of ankylosis reported during either VA examination. 

Here, upon review of the evidence of record, the Board finds that forward flexion of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, necessary to warrant a 40 percent rating prior to May 19, 2009, was not shown. Additionally, unfavorable ankylosis of the entire thoracolumbar spine, necessary to warrant a 50 percent rating since May 19, 2009 was not shown. 

In so finding, the Board notes that in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion. Specifically, the Court discounted the notion that the highest disability ratings are warranted under DCs where pain is merely evident as it would lead to potentially "absurd results." Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)). The Court stated that 38 C.F.R. § 4.40 provides that joint pain, alone, and even pain throughout the entire range of motion, but without evidence of decreased functional ability, does not warrant the minimum compensable rating. Thus, a higher rating based on the pain demonstrated on examination but without any quantifiable loss does not serve as basis for an increased rating. 

An evaluation under DC 5243 for intervertebral disc syndrome is also to be considered, as intervertebral disc syndrome has been shown. However, in order to warrant a rating in excess of 20 percent prior to May 19, 2009 or in excess of 40 percent since May 19, 2009 for intervertebral disc syndrome, it must be shown that the Veteran experienced incapacitating episodes of at least 4 weeks but less than 6 weeks during the 12 months prior to May 19, 2009 and at least incapacitating episodes of 6 weeks since May 9, 2009, for the prior 12 months. 38 C.F.R. § 4.71a , DC 5243. 

For the purposes of evaluations under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1). 

In this case, there was no documentation of bed rest ordered in the file. Required bed rest prescribed by a physician and treatment by a physician, for at least 4 weeks and less than 6 weeks, necessary to warrant a 40 percent rating prior to May 19, 2009, or at least 6 weeks since May 19, 2009 for 60 percent, as required by the diagnostic code for intervertebral disc syndrome, is simply not warranted. 

Consideration has been given to the statements of the Veteran. In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The Veteran was competent to report symptoms because this requires only personal knowledge as it came to him through his senses. Layno, 6 Vet. App. at 470. He was not, however, competent to identify a specific level of disability of his thoracolumbar spine according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's thoracolumbar spine disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations. The medical findings (as provided in the examination reports) directly address the criteria under which the disability was evaluated. 

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony). Therefore, an increased rating in excess of 20 percent prior to May 19, 2009, and an increased rating in excess of 40 percent thereafter, is not warranted for thoracolumbar spondylosis. 


ORDER

An increased rating for thoracolumbar spondylosis in excess of 20 percent prior to May 19, 2009, on the basis of substitution, is denied. 

An increased rating for thoracolumbar spondylosis in excess of 40 percent since to May 19, 2009, on the basis of substitution, is denied. 
REMAND

Upon review of the record, the Board finds that further development is warranted regarding the claims for service connection for CAD and for PTSD. 

Regarding CAD, the Veteran claimed that his CAD was the result of or aggravated by his service-connected orthopedic disabilities. He maintained he was not able to exercise due to his service-connected orthopedic disabilities, which resulted in CAD. He also claimed, in the alternative, that his CAD was aggravated by his service-connected disabilities because of his inability to treat his CAD due to exercise restrictions and limitations caused by his service-connected disabilities. 

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310 (a). In addition, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected. 38 C.F.R. § 3.310 (b). 

That regulation permits service connection not only for disability caused by service-connected disability, but also for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. 38 C.F.R. § 3.310 (2016). See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

However, no VA examination or opinion has yet been obtained regarding the Veteran's claimed CAD, including on a secondary service connection basis. 

The medical evidence of record shows that in August 2006, J.G, MD, indicated that integral to the Veteran's cardiology program would be activity, however, he was restricted due to his service-connected orthopedic problems. Normally, the Veteran would be requested on remand to undergo a VA examination as to the etiology of his CAD. Since this is a substitution claim, on remand a review of the record and a VA medical opinion (via evaluation of the record) should be obtained with a complete rationale addressing the etiology of the Veteran's CAD, including a determination as to whether the Veteran's CAD was due to or aggravated by his service-connected disabilities, to include specifically his orthopedic disabilities, which he contended rendered him unable to exercise, causing or aggravating his CAD. 

As to the claim of service connection for PTSD, the Board notes as an initial matter that service connection has already been granted for major depressive disorder. A January 2012 VA examination diagnosed major depressive disorder and PTSD. However, the examiner at that time did not provide an opinion as to whether he Veteran's diagnosed PTSD was caused by his Korean service. Thus, on remand the AOJ should obtain a medical opinion determining the etiology of his diagnosed PTSD.

Further, although the Veteran had been diagnosed on several occasions with PTSD, his stressors were never verified. After review of the record, it appears that the Veteran identified several stressors that all occurred in the fall of 1962, as well as several stressors that occurred in the spring or summer of 1963, shortly prior to his return stateside. Thus, on remand the AOJ should send a request to the U.S. Army and Joint Service Records Research Center (JSRRC) and/or any other agency deemed appropriate for any corroborating information about the Veteran's claimed stressors.

Finally, as the adjudication of the service connection claims being remanded to the AOJ likely will impact adjudication of the TDIU claim, these claims are inextricably intertwined and, as such, adjudication of the TDIU claim must be deferred. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the file any new medical evidence, from VA or otherwise, that may have come into existence since the time the file was last updated by the AOJ. 

2. Following completion of the above, arrange for a VA cardiologist or other appropriate medical professional to review the claims file, including the Veteran's contentions regarding etiology, to determine the etiology of his CAD. The examiner must provide an opinion, with supporting rationale, as to whether it is at least as likely as not (probability of 50 percent or greater) that: 

Any of the Veteran's service-connected orthopedic disabilities caused or aggravated CAD, including as due to limitations on exercise as contended by the Veteran.

If it is determined that the Veteran's service-connected disabilities caused aggravation beyond the natural progress of CAD, the examiner should identify the baseline level of severity of the symptoms prior to aggravation and the level of severity of symptoms due to service-connected aggravation.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The file must be made available to the examiner for review ,and the examiner should indicate in his/her report that the file was reviewed. Supporting rationale must be provided with all requested opinions. If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.

3. Contact the Joint Services Records Research Center (JSRRC) or any other appropriate records repository and attempt to verify the claimed stressors reported by the Veteran. Evidence of efforts to verify stressors should be made a part of the file. Specifically, JSRRC must be asked to verify the following stressors, which allegedly occurred in the fall of 1962:

Several members of units stationed with the Veteran were killed or wounded during multiple attacks in the DMZ.

JSRRC must also be asked to verify the following stressors, all of which allegedly occurred in the spring or summer of 1963:

A Sergeant Jones, guarding privates, attempted suicide, survived, and admitted he shot himself. 

A soldier in a guard tower shot another soldier accidentally while acting irresponsibly with his gun. The soldier that was shot became paralyzed from the chest down. 

The Veteran provided aid to a Korean child who was injured when a grenade he was playing with exploding, killing four other children.

Four American soldiers were killed or wounded in an ambush while driving back to base from a trip to Seoul.

Finally, a private in the motor pool in a Jeep committed suicide by asphyxiation. 

4. Thereafter, refer the claims file to a VA psychiatrist or psychologist to conduct review of the claims file and provide an expert opinion as to the nature and etiology of the Veteran's claimed PTSD. In connection with the examination, the file must be made available to the examiner. A notation to the effect that this record review took place should be included in the examiner's report. 

Based on a review of the file, and utilizing sound medical principles, the examiner must offer an opinion, with full supporting rationale, as to whether the Veteran had PTSD meeting the criteria of DSM-5, and, if so, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD was the result of any in-service claimed event. 

If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and must comment upon the link between the Veteran's symptomatology and his claimed stressor(s). 

The examiner must take into consideration the statements made by the Veteran, to include his hearing testimony, and reported stressors as directed to be verified by JSRRC. 

All findings and conclusions should be set forth in a legible report. A rationale should be given for any opinion rendered. If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state with supporting rationale. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

5. Then, readjudicate the claims. If the decision is adverse to the appellant's claim, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


